NUMBER 13-15-00390-CV

                            COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

            IN RE NATIONAL LLOYDS INSURANCE COMPANY


                       On Petition for Writ of Mandamus.


                                       ORDER
              Before Justices Rodriguez, Garza, and Longoria
                             Per Curiam Order

       Relator, National Lloyds Insurance Company, filed a petition for writ of mandamus

and an emergency motion for temporary relief in the above cause on August 27, 2015.

Through this original proceeding, relator seeks to compel the trial court to vacate its

August 25, 2015 order compelling relator to answer and produce documents in response

to discovery requests propounded by real parties in interest, Arguello, Hope, and

Associates, PLLC, individually, and on behalf of all others similarly situated. Real parties

have filed a response and a supplemental response to relator’s emergency motion for

temporary relief.
       The Court, having examined and fully considered the emergency motion for

temporary relief and the responses thereto, is of the opinion that said motion should be

granted. The emergency motion for temporary relief is hereby GRANTED, and the trial

court’s order of August 25, 2015 requiring the production of discovery is ordered STAYED

pending further order of this Court, or until the case is finally decided. See TEX. R. APP.

P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is effective

until the case is finally decided.”). Further, in order to protect its jurisdiction and maintain

the status quo of the case below, this Court sua sponte stays the hearing set in the trial

court for August 31, 2015 and orders that the temporary restraining order previously

issued by the trial court on August 6, 2015, and extended by order issued by the trial court

on August 13, 2015 shall remain in effect pending this Court’s final decision in this case.

       The Court requests that the real parties in interest, or any others whose interest

would be directly affected by the relief sought, file a response to the petition for writ of

mandamus on or before the expiration of seven days from the date of this order. See id.

R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                           PER CURIAM

Delivered and filed the
28th day of August, 2015.




                                                   2